   Case 1:11-cv-00691-LAK-RWL Document 2643 Filed 06/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                            No. 19-CR-561 (LAP)
-against-
                                            No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                    ORDER
                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Garbus’ letter dated June 3,

2021 (dkt. no. 324 in 19-CR-561) seeking, yet again, the Court’s

recusal and dismissal of the charges against Mr. Donziger.

    The Special Prosecutor may respond, if she is so advised,

no later than June 18.    If the Special Prosecutor responds, Mr.

Garbus may reply no later than June 25.

SO ORDERED.

Dated:      June 3, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
